Exhibit 10.2
EXECUTION VERSION







SUCCESSION AGREEMENT
This SUCCESSION AGREEMENT (this “Agreement”) is made and entered into as of the
3rd day of January, 2016 (the “Effective Date”), by and between The Brink’s
Company, a Virginia corporation (the “Company”), and Thomas C. Schievelbein (the
“Executive” and, together with the Company, the “Parties” and each, a “Party”).
WHEREAS, the Executive serves as Chairman of the Board of Directors of the
Company (the “Board”) and President and Chief Executive Officer of the Company;
and
WHEREAS, the Parties now desire to enter into a mutually satisfactory
arrangement concerning, among other things, the Executive’s separation from
service with the Company and its Affiliates, and other matters related thereto.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
1.Definitions. As used in this Agreement, the following terms, when capitalized,
shall have the meanings given below:
(a)“Affiliate” means an entity controlled by, controlling or under common
control with the Company.
(b)“Annual Base Salary” means the Executive’s annualized base salary on the
Termination Date without regard to commissions, overtime or bonus (unless
specifically stated otherwise).
(c)“Annual Incentive” means the Executive’s annual incentive under the Annual
Incentive Plan for the year in which the Termination Date occurs.
(d)“Annual Incentive Plan” means the annual incentive plan of the Company or its
Subsidiaries in which the Executive participates as of the Termination Date.
(e)“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
regulations promulgated or other Treasury guidance thereunder.
(f)“Deferred Compensation Plan” means the Key Employees’ Deferred Compensation
Program of The Brink’s Company.
(g)“Equity Plans” means The Brink’s Company 2013 Equity Incentive Plan, The
Brink’s Company 2005 Equity Incentive Plan and The Brink’s Company Non-Employee
Directors’ Equity Plan.

    



--------------------------------------------------------------------------------




(h)“Severance Pay Plan” means the Severance Pay Plan of The Brink’s Company.
(i)“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.
2.    Termination.
(a)    Termination Date. The Executive hereby acknowledges and agrees that his
employment with the Company and its Affiliates shall terminate on the earlier of
(i) the date a successor Chief Executive Officer commences employment with the
Company and (ii) the date of the Company’s 2016 regularly scheduled annual
meeting of shareholders (the “Termination Date”). For the avoidance of doubt,
the Executive shall continue to participate in the compensation and benefit
plans of the Company and its Affiliates in which he currently participates or to
which he is a party, and shall continue to receive base salary at the rate in
effect immediately prior to the Effective Date, through the Termination Date;
provided that if any terms of this Agreement conflict with the terms of any
other compensation or benefit plan, the terms of this Agreement shall
exclusively govern unless prohibited by law; and provided, further, that nothing
herein shall result in the payment of duplicate amounts or benefits.
Notwithstanding the foregoing, in no event shall the Executive be entitled to
any grants of additional compensatory awards denominated in shares of common
stock of the Company following the Effective Date.
(b)    Resignation of Board and Officer Positions. Effective as of the
Termination Date, the Executive hereby resigns from his positions as President
and Chief Executive Officer of the Company, as Chairman and a member of the
Board and as a member of any committees of the Board on which he may serve, and
as a member of the board of directors of, or as a manager or any other position
with, any of the Company’s Affiliates. While the Parties agree that such
resignations are intended to be self-effectuating, the Executive further agrees
to execute any documentation the Company determines necessary or appropriate to
facilitate such resignation.
(c)    Acknowledgments. The Parties acknowledge and agree that for purposes of
the Severance Pay Plan, the Executive’s termination of employment hereunder is a
“Qualifying Termination” (as defined therein).
3.    Separation Payments and Benefits. In consideration for the Executive’s
service to the Company and its Affiliates and the Executive’s agreement to
comply with the terms of this Agreement, specifically including the Release (as
defined in Section 5 of this Agreement) and the restrictive covenants set forth
therein, the Executive shall be entitled to the payments and benefits set forth
below:

2

--------------------------------------------------------------------------------




(a)    Accrued Obligations. In consideration of the Executive’s entitlements
under Section 4.1(a) of the Severance Pay Plan, the Executive shall be entitled
to a cash payment, which shall be paid in a lump sum on the first payroll date
following the Termination Date, equal to the sum of (i) the Executive’s Annual
Base Salary through the Termination Date to the extent not theretofore paid,
(ii) any bonus or incentive compensation for which payment has been approved in
accordance with the terms of the applicable arrangement but which has not been
paid as of the Termination Date, and (iii) any accrued vacation pay, in each
case to the extent not theretofore paid (the amounts contemplated by clauses
(i), (ii) and (iii), the “Accrued Obligations”). The Accrued Obligations shall
be due without regard to whether the Executive has executed and not revoked the
Release.
(b)    Severance Payment. In consideration of the Executive’s entitlements under
Section 4.1(b) of the Severance Pay Plan, the Executive shall be entitled to a
cash severance payment, which shall be paid in a lump sum within 60 days
following the Termination Date, equal to the product of (x) 1.5 multiplied by
(y) the sum of the Executive’s Annual Base Salary and target Annual Incentive
opportunity for the year in which the Termination Date occurs (or, if no such
target Annual Incentive opportunity has been set as of the Termination Date, the
target Annual Incentive opportunity for the immediately preceding year).
(c)    Annual Bonus.
(i)    Full 2015 Bonus. In consideration for the Executive’s service to the
Company and its Subsidiaries during 2015, regardless of when the Termination
Date occurs, the Executive shall be entitled to an Annual Incentive in respect
of 2015 without pro-ration, which shall be determined in accordance with the
Annual Incentive Plan in a manner consistent with that applicable to other
participants in the Annual Incentive Plan generally (provided that any
individual performance modifier thereunder (if applicable) shall be deemed
satisfied at 100%), and shall be paid at the time that 2015 awards are paid to
other participants in the Annual Incentive Plan generally, but in no event after
March 15 of the year following the year in which the Termination Date occurs
(subject to any deferral elections that the Executive may have made with respect
to such compensation).
(ii)    Prorated 2016 Bonus. If the Termination Date occurs in 2016, in
consideration of the Executive’s entitlements under Section 4.1(c) of the
Severance Pay Plan (but without regard to any contrary provision thereof), the
Executive shall be entitled to an amount equal to the product of (A) the
Executive’s Annual Incentive for 2016 determined in accordance with the Annual
Incentive Plan in a manner consistent with that applicable to other participants
in the Annual Incentive Plan generally (provided that any individual performance
modifier thereunder (if applicable) shall be deemed satisfied at 100%),
multiplied by (B) a fraction, (1) the numerator of which is the number of
completed months elapsed in the

3

--------------------------------------------------------------------------------




performance year of the Annual Incentive Plan as of the Termination Date, and
(2) the denominator of which is 12, which shall be paid at the same time that
incentives are paid to other participants in the Annual Incentive Plan generally
in respect of the applicable performance year, but in no event after March 15 of
the year following the year in which the Termination Date occurs.
(d)    Health Care Benefits. In consideration of the Executive’s entitlements
under Section 4.1(d) of the Severance Pay Plan, if the Executive elects
continued medical and dental benefit coverage pursuant to Section 4980B(f) of
the Code, then until the earlier of (i) 18 months following the Termination
Date, and (ii) such time as the Executive becomes eligible to receive medical
and dental benefits under another employer-provided plan (such period, the
“Health Care Continuation Period”), the Company or its Subsidiaries shall
reimburse the Executive for premiums associated with such coverage in an amount
equal to the premiums that the Company or its Subsidiaries would have paid in
respect of such coverage had the Executive’s employment continued during such
period; provided, however, such reimbursed premiums shall be reported by the
Company or its Subsidiaries as taxable income to the Executive to the extent
reasonably determined by the Company or its Subsidiaries to be necessary to
avoid such reimbursed premiums from being considered to have been provided under
a discriminatory self-insured medical reimbursement plan pursuant to Section
105(h) of the Code.
(e)    Outplacement Services. In consideration of the Executive’s entitlements
under Section 4.1(f) of the Severance Pay Plan, the Company or its Subsidiaries
shall, at its or their sole expense as incurred, provide the Executive with
reasonable outplacement services during the Health Care Continuation Period, the
provider and scope of which shall be selected by the Company or its Subsidiaries
in its or their sole discretion.
(f)    Deferred Compensation. The Executive shall be entitled to vesting of any
unvested amounts credited to him under the Deferred Compensation Plan, effective
as of the Termination Date.
(g)    Reimbursement of Professional Fees. The Company shall reimburse the
Executive for the legal and other advisor fees incurred by him, determined in
accordance with such advisors’ standard hourly rates, in connection with the
negotiation and execution of this Agreement, up to a maximum of $25,000.
(h)    Effect of Payments on Compensatory Arrangements. The Executive
acknowledges that the payments and benefits to which he becomes entitled
pursuant to this Section 3 and otherwise solely on account of the termination of
his employment shall not be considered in determining his benefits under any
plan, agreement, policy or arrangement of the Company and its Affiliates,
including but not limited to the Company’s 401(k) plan and other

4

--------------------------------------------------------------------------------




deferred compensation arrangements. The payments and benefits provided under
this Section 3 shall be in full satisfaction of the obligations of the Company
and its Affiliates to the Executive under this Agreement or any other plan,
agreement, policy or arrangement of the Company and its Affiliates upon his
termination of employment, and in no event shall the Executive be entitled to
severance pay or benefits beyond those specified in this Section 3 (including
any compensation or benefits under the Severance Pay Plan).
4.    Equity-Based Awards. The Executive acknowledges that all compensatory
awards denominated in shares of common stock of the Company held by the
Executive as of the date hereof are set forth on Exhibit A. In accordance with
the terms of the Equity Plans and the applicable award agreements, each such
award held by the Executive on the Termination Date shall remain outstanding and
continue to vest in accordance with its terms following the Termination Date.
Any stock options held by the Executive on the Termination Date shall remain
exercisable until the expiration of their original term.
5.    General Release. The Executive acknowledges that, as of the Effective
Date, he is not legally entitled the payments and benefits set forth in this
Agreement to which he will first become entitled following the Effective Date.
In consideration of such payments and benefits, on or following the Termination
Date, but not later than 21 days following the Termination Date, the Executive
shall execute and deliver to the Company a Separation and Release Agreement
substantially in the form attached as Exhibit B (the “Release”). Notwithstanding
anything in this Agreement or in any other plan, policy, agreement or
arrangement of the Company and its Affiliates to the contrary, whether or not
the Executive is a party thereto, if the Executive (a) fails to execute and
deliver the Release to the Company within such 21-day period, or (b) revokes the
Release in accordance with the terms thereof, the Company and its Affiliates, in
addition to any other remedies they may have, shall be entitled to (i) cease
payment of the compensation and benefits contemplated by Section 3 of this
Agreement to the extent not previously paid or provided, and (ii) the prompt
return by the Executive of any portion of such compensation and the value of
such benefits previously paid or provided, in each case to the extent to which
the Executive would not have been legally entitled had he been terminated by the
Company and its Affiliates with cause on the Termination Date, without waiving
the Company’s and its Affiliates’ entitlements under the Release.
6.    No Mitigation; No Offset. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

5

--------------------------------------------------------------------------------




7.    Tax Withholding. The Company and its Affiliates shall be entitled to
withhold from the benefits and payments described herein all income and
employment taxes required to be withheld by applicable law.
8.    Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the Party to whom
such notice is being given as follows:
As to the Executive:
The Executive’s last address on the books and records of the Company

As to the Company:
The Brink’s Company
    1801 Bayberry Court, Suite 400
    P.O. Box 18100
    Richmond, Virginia 23226
    Attention: General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
9.    Successors. This Agreement shall inure to the benefit of, be enforceable
by and be binding upon the Executive’s legal representatives. This Agreement
shall inure to the benefit of, be enforceable by and be binding upon the Company
and its successors and assigns. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.
10.    Section 409A.
(a)    General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the exclusion under Section 409A of the Code for short-term deferral
amounts, the separation pay exception or any other exception or exclusion under
Section 409A of the Code. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from

6

--------------------------------------------------------------------------------




service” under Section 409A of the Code to the extent necessary in order to
avoid the imposition of penalty taxes on the Executive pursuant to Section 409A
of the Code. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement, and to the extent
required by Section 409A of the Code, any payment that may be paid in more than
one taxable year (depending on the time that the Executive executes the Release)
shall be paid in the later taxable year.
(b)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
(c)    Delay of Payments. Notwithstanding any other provision of this Agreement
to the contrary, if the Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company and its Affiliates as in effect on the
Termination Date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to the Executive under this Agreement during the six-month period
immediately following the Executive’s separation from service (as determined in
accordance with Section 409A of the Code) on account of the Executive’s
separation from service shall be accumulated and paid to the Executive on the
first business day of the seventh month following his separation from service
(the “Delayed Payment Date”), to the extent necessary to prevent the imposition
of tax penalties on the Executive under Section 409A of the Code. If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of the Executive’s death.

7

--------------------------------------------------------------------------------




11.    Change in Control. Notwithstanding any provision of this Agreement to the
contrary, if a Change in Control (as defined in the Change in Control Agreement
dated November 13, 2015 between the Executive and the Company) occurs prior to
the Termination Date, this Agreement shall be null and void ab initio.
12.    Miscellaneous.
(a)    Governing Law; Dispute Resolution. This Agreement, and the rights and
obligations of the Parties, shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia, without respect to its principles
of conflicts of laws, except to the extent governed by federal laws, and shall
be construed according to its fair meaning and not for or against any party. The
Parties irrevocably submit to the jurisdiction of any state or federal court
sitting in or for Richmond, Virginia with respect to any dispute arising out of
or relating to this Agreement of the Release, and each Party irrevocably agrees
that all claims in respect of such dispute or proceeding shall be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by law, any objection that they may now or hereafter have to
the venue of any dispute arising out of or relating to this Agreement or the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding. Each Party
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party hereby irrevocably and unconditionally waives, to the fullest extent
permitted by law, any right it may have to a trial by jury in respect of any
litigation as between the Parties directly or indirectly arising out of, under
or in connection with this Agreement or the Release or the transactions
contemplated hereby or disputes relating hereto. Each of the Parties
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waivers and (ii) acknowledges
that it and the other Party have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications contained in this
Section 12(a).
(b)    Severability. If any provision hereof is unenforceable, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.
(c)    No Assignment. Except as expressly contemplated by this Agreement, the
compensation and benefits payable under this Agreement shall not be subject to
anticipation alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance,

8

--------------------------------------------------------------------------------




levy, lien or change, and any attempt to cause such compensation and benefits to
be so subjected shall not be recognized, except to the extent required by law.
(d)    Headings and Captions. The headings and captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.
(e)    Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.
(f)    Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.


[Signature page follows]



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Board has
caused this Agreement to be executed by its duly authorized representative, all
as of the date first above written.
 


  
/s/Thomas C. Schievelbein                                   
Thomas C. Schievelbein


[Signature Page to Succession Agreement]

--------------------------------------------------------------------------------










THE BRINK’S COMPANY 



/s/McAlister C. Marshall, II                                  
By: McAlister C. Marshall, II
Title: Vice President








[Signature Page to Succession Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
OUTSTANDING EQUITY AWARDS




Plan Name
Grant Date
Grant Type
Exercise Price
Shares Subject
to the Award
Non-Employee Directors’ Equity Plan
07/10/2009
RSU
 
2,519
07/09/2010
RSU
 
3,633
07/08/2011
RSU
 
2,256
2005 Equity Incentive Plan
06/15/2012
NQ


$22.39


206,625
2013 Equity Incentive Plan
05/03/2013
PU
 
56,776
05/03/2013
PU
 
57,209
02/20/2014
PU
 
48,591
02/20/2014
PU
 
48,829
02/20/2015
PU
 
49,391
02/20/2015
PU
 
51,778







--------------------------------------------------------------------------------




EXHIBIT B
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”) is entered into on [●],
201[●] by and between The Brink’s Company, a Virginia corporation (the
“Company”), and Thomas C. Schievelbein (the “Executive” and, together with the
Company, the “Parties” and each, a “Party”). Reference is made herein to the
Succession Agreement (the “Succession Agreement”) between the Company and the
Executive, dated as of Janaury [●], 2016. Terms that are capitalized but not
defined herein shall have the meanings set forth in the Succession Agreement.
1.    The Executive and the Company mutually agree that the Executive’s
employment with the Company was terminated effective as of [●] (the “Termination
Date”). It is understood and agreed that after the Termination Date, the Company
owes no duty or obligation to the Executive other than those set forth in this
Agreement and, except as set forth in this Agreement, the Executive’s
participation in any and all employee benefit plans of the Company will cease as
of the Termination Date, to the extent permitted by law.
2.    The Executive shall receive the Accrued Obligations in accordance with
Section 3(a) of the Succession Agreement and any unpaid expense account items
due to the Executive under the Company’s regular expense account policies.
3.    In addition to whatever payments the Executive may receive from the
Company as described in Section 2 above, in consideration of the Executive’s
promises and commitments set forth in this Agreement, the Company shall provide
the Executive with the compensation and benefits contemplated by Sections
3(b)-(g) of the Succession Agreement (the “Severance Package”) in accordance
with the terms specified therein. In addition to the promises and commitments by
the Executive set forth in this Agreement, the Severance Package is conditioned
on the Executive executing, at the request of the Company, such documents as the
Company deems necessary to effectuate his removal from officer and director
positions, committee memberships and any other positions he holds with any
Affiliate of the Company, if any, and assigning to the Company or its designee
any shares of capital stock of any Affiliate of the Company (other than shares
of common stock of The Brink’s Company) that may be registered in his name.
4.    The Executive shall immediately return all Company property to the
Company, including but not limited to laptop computer, mobile phone (provided
that the Executive shall be able to keep his phone number if he so requests),
all other company-provided electronic equipment, company credit cards,
identification cards and/or badges, office keys and/or key cards, etc.




--------------------------------------------------------------------------------




5.    The Executive acknowledges that the Severance Package is not otherwise
owed to the Executive and that the Company is providing this benefit in exchange
for the mutual promises and covenants contained in this Agreement. In
consideration of and as a condition to these payments and benefits, the
Executive, on his behalf and on behalf of his heirs, legal representatives,
agents, successors and assigns, hereby irrevocably and unconditionally agrees to
release and forever discharge the Company, its parents, Subsidiaries,
Affiliates, divisions, successors, assigns, health and retirement plans (and the
fiduciaries and service providers to such plans) and its and their respective
current and former officers, directors, shareholders, employees, agents, and
representatives (collectively, the “Releasees”) of and from, any and all claims,
actions, demands and liabilities of whatever nature, kind or character, asserted
or unasserted, known or unknown, which the Executive has or may have against the
Company or any of the Releasees through the Termination Date, including but not
limited to claims arising out of, related to, or in any way connected with the
Executive’s employment by, and officer and/or director positions with, the
Company or any of the Releasees or from the Releasees’ termination, or arising
from the conduct, acts or omissions of the Company or any Releasee or its or
their agents or employees, or arising from any other transactions, agreements,
including but not limited to the Change in Control Agreement dated November 13,
2015 between the Executive and the Company, occurrences, acts or omissions, or
any loss, damage or injury, known or unknown, resulting from any act or omission
by or on the part of the Company or any of the Releasees or its or their agents
or employees. This includes, but is not limited to, any claims for liability,
wages (including but not limited to any payments, wages, benefits, or
compensation of any kind under all employment and labor laws or codes of the
Commonwealth of Virginia), the loss of emoluments and equity, such as but not
limited to incentive compensation, bonuses (including but not limited to any
bonus under the Key Employees Incentive Plan) and/or any and all other
emoluments, severance or other termination payments beyond the Severance Package
specified herein, demands, losses, expenses, suits, fringe benefits, health
insurance, costs, attorney’s fees, actions or causes of action based on any
federal, state or local statute, law, ordinance or regulation of the United
States or other jurisdictions in which the Releasees operate or the common law
of the Commonwealth of Virginia or any other state or country (collectively, the
“Statutes”). The Executive further states that he is unaware of any facts or
circumstances that would give rise to liability against the Releasees under any
Statutes, including without limitation any federal, state or local whistleblower
statute. Finally, the Executive agrees and represents that he has not filed in
any state, federal, or local court or with any state, federal or other
governmental agency or entity or any administrative tribunal, or any arbitration
forum, any claim or complaint of whatever kind or nature, whether in the
Executive’s own capacity or as a member of a class or otherwise based upon any
rights, privileges, entitlements or benefits arising out of or related to the
Executive’s employment with the Company, and that any remedies for such claims
or complaints the Executive might have standing to assert are released by this
Agreement. The foregoing shall not affect the Executive’s

B-2

--------------------------------------------------------------------------------




right to the Severance Package or to obtain whatever benefits the Executive is
entitled to receive from the Company’s equity-based, health, deferred
compensation and retirement plans as of the Termination Date. The release
language in this Section 5 shall not affect any right to indemnification the
Executive may have under the Bylaws of The Brink’s Company or any rights with
respect to coverage under any directors’ and officers’ insurance policies and/or
indemnification agreements, provided the Executive is in compliance with the
terms of this Agreement and provided further that the Executive shall have taken
no action, either directly or indirectly, to assist, facilitate or otherwise
encourage the making of the claim, investigation or liability giving rise to the
right to indemnification.
6.    The Executive agrees he shall at all times, and from time to time, take
all reasonable actions and provide information and support reasonably requested
by the Company to assist the Company, its Affiliates, successors and assigns
(including its counsel) in maintaining, contesting, defending against or
settling any action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand. The Executive further agrees that, other than
pursuant to valid subpoena, process, or court order commanding attendance or
testimony, the Executive shall not: (a) assist any other person or entity in any
judicial, administrative, arbitral or other proceedings that in any way involve
or relate to the Executive’s employment with the Company, or (b) voluntarily
participate or assist in any such litigation or proceeding of any nature brought
by or on behalf of any present or previous employee or agent of the Company,
unless requested by the Company, or except as may be required by law. Should the
Executive file any claim or complaint against the Company or any of the
Releasees in any court or with any governmental agency or entity or any
administrative tribunal, or any arbitration forum, the Executive acknowledges
that the Executive has irrevocably waived any right to recovery against the
Company or any of the Releasees in connection with such claims or activities. If
the Executive is commanded to attend any proceedings or provide testimony within
the meaning of this Section 6, the Executive agrees to provide notice of such
attendance or testimony to counsel for the Company, in writing, ten (10) days
prior to such attendance or testimony, or the amount of prior notice of such
attendance or testimony that the Executive received, whichever is less.
7.    In exchange for the consideration described herein, the Executive also
expressly and voluntarily covenants and agrees that for eighteen (18) months
following the Termination Date, the Executive shall not, directly or indirectly,
by agency, as an employee, consultant, officer or director, through a
corporation, partnership, limited liability company, or by any other artifice or
device:
(a)    Engage in activities or business, or establish any new businesses,
anywhere in the world, that are substantially in competition with the business
of the Company or any of its Affiliates, including (i) selling goods or services
of the type sold by the Company or any of its Affiliates, over which the
Executive had management oversight and/or responsibility in

B-3

--------------------------------------------------------------------------------




his position as Chairman, President and Chief Executive Officer of the Company,
except that the Executive may sell any goods or services that were not sold or
to be sold by the Company or any of its Affiliates on the Termination Date or at
any time during the Executive’s employment with the Company or any of its
Affiliates; (ii) soliciting any customer or client or prospective customer or
client of the Company or any of its Affiliates to purchase any goods or services
sold by the Company or any of its Affiliates from anyone other than the Company
or any of its Affiliates, or servicing any such customer or client or
prospective customer or client in any way in connection with or relating to the
goods or services sold by the Company or any of its Affiliates; (iii)
interfering with, or attempting to interfere with, business relationships
between the Company or any of its Affiliates and the suppliers, partners,
members or investors of the Company or any of its Affiliates; and (iv) assisting
any person in any way to do, or attempt to do, anything prohibited by clause
(i), (ii) or (iii) above;
(b)    Perform services for Dunbar, G4S, Garda, Loomis, Malca Amit, Prosegur or
any other direct competitor of the Company or its Affiliates similar to the
services the Executive performed for the Company or its Affiliates;
(c)    Perform any action, activity or course of conduct that is substantially
detrimental to the Company or any of its Affiliates or to the business
reputation of the Company or any of its Affiliates, including (i) soliciting,
recruiting or hiring any employees of the Company or any of its Affiliates or
persons who have worked for the Company or any of its Affiliates;
(ii) soliciting or encouraging any employee of the Company or any of its
Affiliates to leave the employment of the Company or any of its Affiliates or
intentionally interfering with the relationship of the Company or any of its
Affiliates with any such employee; and (iii) assisting any person in any way to
do, or attempt to do, anything prohibited by clause (i) or (ii) above; or
(d)    The Executive specifically acknowledges that, during the course of his
employment by the Company as the Chairman, President and Chief Executive Officer
of the Company, he was exposed to, and played a crucial role in, the development
and implementation of the strategic business operations, financial performance,
marketing strategy, and plans for existing and future products and services of
the Company and its Affiliates throughout the world. As such, the Executive
agrees that the geographic scope of the restriction set forth in Sections 7(a)
and (b) above is no more broad than reasonably necessary to protect the
Company’s and its Affiliates’ legitimate business interests.
8.    The Executive acknowledges that, during the course of his employment by
the Company, he had access to various confidential information of the Company
and its Affiliates, including but not limited to strategic plans, security and
operational procedures, practices and data, company specific reports and/or
data, routing information, performance related data and reports,
salary/compensation information, customer lists, pricing practices and lists,
marketing

B-4

--------------------------------------------------------------------------------




plans, operational processes and techniques, financial information including
financial information set forth in internal records, files and ledgers or
incorporated in profit and loss statements, financial reports and business
plans, inventions, discoveries, devices, algorithms, as well as computer
hardware and software (including source code, object code, documentation,
diagrams, flow charts, know how, methods and techniques associated with the
development of a use of any of the foregoing computer software), all internal
memoranda, any other records of the Company or its Affiliates (including
electronic and data processing files and records) and any other information
designated as a “trade secret” and/or constituting a trade secret under any
governing law and any other proprietary information not generally available to
the public that the Company or its Affiliates consider confidential information
(collectively called “Confidential Information”). In connection with this
Agreement, the Executive agrees that all Confidential Information is and shall
remain the property of the Company or its Affiliates and that he will not
divulge or disclose any such Confidential Information to any third party or use
any such Confidential Information without the prior written consent of the
Company.
9.    If the Executive becomes, or believes he has become, in any way legally
compelled to disclose any Confidential Information, the Executive will provide
the Company with prompt prior written notice of such requirement so the Company
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this Section 9. If such protective order or other remedy is
not obtained, or the Company waives compliance with this Section 9, the
Executive agrees to furnish only that portion of the Confidential Information
that he is legally compelled to disclose and agrees to exercise best efforts to
obtain reliable assurance that confidential treatment will be accorded any such
information so furnished. The Executive further agrees to return immediately to
the Company any and all Confidential Information received or obtained during the
course of the Executive’s employment with the Company, including but not limited
to all documents and records and computer databases and files, and all copies
thereof.
10.    The Executive agrees that he will not make any untrue, misleading, or
defamatory statements concerning the Company or Releasees or any of its or their
officers or directors, and will not directly or indirectly make, repeat or
publish any false, disparaging, negative, unflattering, accusatory, or
derogatory remarks or references, whether oral or in writing, concerning the
Company or Releasees or any of its or their officers or directors, or otherwise
take any action which might reasonably be expected to cause damage or harm to
the Company or Releasees or any of its or their officers or directors. Nothing
in this Agreement prohibits the Executive from communicating with or fully
cooperating in the investigations of any governmental agency on matters within
their jurisdictions. However, this Agreement does prohibit the Executive from
recovering any relief, including without limitation monetary relief, as a result
of such activities. In agreeing not to make disparaging statements regarding the
Company or Releasees or any of its or their officers or directors, the Executive
acknowledges

B-5

--------------------------------------------------------------------------------




that he is making a knowing, voluntary and intelligent waiver of any and all
rights he may have to make disparaging comments about the Company or Releasees
or any of its or their officers or directors, including rights under the First
Amendment to the United States Constitution and any other applicable federal and
state constitutional rights. _____ [initialed]
11.    The Executive acknowledges that a violation by the Executive of any of
the covenants contained in this Agreement would cause irreparable damage to the
Company and its Affiliates in an amount that would be material but not readily
ascertainable, and that any remedy at law (including the payment of damages)
would be inadequate. Accordingly, the Executive agrees that, notwithstanding any
provision of this Agreement to the contrary, in addition to any other damages it
is able to show, in the event of a violation by the Executive of any of the
covenants contained in this Agreement, the Company shall be entitled (without
the necessity of showing economic loss or other actual damage) to (a) cease
payment of the Severance Package to the extent not previously paid or provided,
(b) the prompt return by the Executive of any portion of the Severance Package
previously paid or provided, and (c) injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in this Agreement in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all such rights shall be
unrestricted.
12.    The Executive acknowledges that the Company and its Affiliates have
expended and will continue to expend substantial amounts of time, money and
effort to develop business strategies, employee, customer and other
relationships and goodwill to build an effective organization. The Executive
acknowledges that the Company has a legitimate business interest in and right to
protect its Confidential Information, goodwill and employee, customer and other
relationships, and that the Company would be seriously damaged by the disclosure
of Confidential Information and the loss or deterioration of its employee,
customer and other relationships. The Executive further acknowledges that the
Company and its Affiliates are entitled to protect and preserve the going
concern value of the Company to the extent permitted by law:
(a)    In light of the foregoing acknowledgments, the Executive agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
Affiliates. The Executive further acknowledges that, although the Executive’s
compliance with the covenants contained in this Agreement may prevent the
Executive from earning a livelihood in a business similar to the business of the
Company, the Executive’s experience and capabilities are such that the Executive

B-6

--------------------------------------------------------------------------------




has other opportunities to earn a livelihood and adequate means of support for
the Executive and the Executive’s dependents.
(b)    Prior to execution of this Agreement, the Executive was advised by the
Company of the Executive’s right to seek independent advice from an attorney of
the Executive’s own selection regarding this Agreement. The Executive
acknowledges that the Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. The
Executive further represents that, in entering into this Agreement, the
Executive is not relying on any statements or representations made by any of the
Company’s directors, officers, employees or agents that are not expressly set
forth herein, and that the Executive is relying only upon the Executive’s own
judgment and any advice provided by the Executive’s attorney.
(c)    In light of the acknowledgements contained in this Section 12, the
Executive agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in this
Agreement.
13.    The Executive acknowledges that he has been afforded all of the leave to
which he is entitled under the Family and Medical Leave Act or any other
applicable leave statute or regulation.
14.    The Executive specifically releases the Company from claims he might have
standing to assert arising under the Age Discrimination in Employment Act
(“ADEA”). By signing this Agreement, the Executive understands and agrees that
his release of ADEA claims is completely voluntary. The Executive does not waive
any rights or claims that may arise after the Release Effective Date. The
Executive has the right to consult with an attorney at his own expense regarding
the terms of this Agreement and, specifically, the Executive’s release of ADEA
claims, and Company urges the Executive to do so. The Executive has up to
twenty-one (21) days from the date of receipt of this Agreement to decide
whether to accept the terms of this Agreement. The Executive also understands
that he has seven (7) days from the date he executes this Agreement to revoke
it, for any reason.
15.    The Executive acknowledges and agrees that he has received this Agreement
for review prior to the Termination Date and that the benefits provided herein
shall be payable to the Executive only if the Executive executes this Agreement
and returns it to the Company, to the attention of General Counsel at The
Brink’s Company, 1801 Bayberry Court, Suite 400, P.O. Box 18100, Richmond,
Virginia 23226, by the close of business on or before twenty-one (21) days have
passed following the Termination Date. The Executive further acknowledges that
he has retained or had the opportunity to retain counsel concerning this
Agreement and is hereby again

B-7

--------------------------------------------------------------------------------




advised to do so. The Parties agree that any modifications, material or
otherwise, made to this Agreement do not restart or affect in any manner this
consideration period. The Executive states and confirms that he has signed this
Agreement voluntarily and of his own free will, and not as a result of any
promise not contained in this Agreement or any threat, intimidation, coercion or
undue influence on the part of the Company or its representatives or agents.
16.    Except as provided herein, this Agreement and the Succession Agreement
supersede all understandings or agreements, whether oral or written, by and
between the Company and the Executive, and sets forth the entire agreement
between the Company and the Executive (excepting any prior non-competition
and/or non-disclosure agreements between the Company and the Executive, which
shall continue unabated pursuant to their own terms). The Executive acknowledges
and agrees that no oral agreement or representations have been made by the
Company that are not contained in this Agreement. The Parties agree that this
Agreement may not be modified, except in writing, and signed by each of the
undersigned. If a provision of this Agreement is declared invalid or is
unenforceable in any other way, the other provisions shall remain in full force
and effect. In such event, the Parties shall replace the invalid provision with
a valid provision in accordance with the object and the purport of this
Agreement, in such manner that the new provision shall reflect the intention of
the Parties as much as possible.
17.    The Parties acknowledge and agree that this Agreement shall be construed
and interpreted according to the laws of the Commonwealth of Virginia without
regard to conflict of law principles.
18.    This Agreement takes effect on the eighth day after the date the
Executive signs it, without revocation (the “Release Effective Date”). On that
date, this Agreement becomes fully binding on the Executive and the Company.





B-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the dates indicated below.
                                                             
Date:
THE BRINK’S COMPANY

By:
Its:
Date:





B-9